Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to Applicant's request for continued examination filed on 3rd of February 2021. Claims 1, 8, and 15 have been amended according to Applicant’s amendments. No claims have been added or cancelled. Accordingly, claims 1-20 remain pending and are under consideration.

Response to Arguments
Applicant’s arguments, see remarks pages 5-6, filed 19th
Applicant’s arguments with respect to claims 1-20 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
New grounds of rejection are made in view of Halaharivi et al (US 2016/0291884 A1) and Niu et al (US 2017/0255575 A1) as detailed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9, 12, 13, 16, 19, and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art, at the time the application was filed, had possession of the claimed invention. Claims 9, 12, 13, 16, 19, and 20 recite using specific numbers of bits to represent various types of information. However, the specification does not disclose using these particular number of bits in the representation of information. For example, claims 12 and 19 recite specifically three bits of write credit information. A review of the drawings returns no disclosure of write credit information and the specification mentions write credit increment signals generally at [0014], but no mention of three bits of write credit information. As another example, claims 13 and 20 recite 48 bits of ECC information. However, the specification and drawings appear to only disclose DQ+ ECC pins 224, with no explanation of how many ECC pins exist and no clarification as to what DQ represents. Similar deficiencies exist for the other claims noted.
Note – Regarding claims 9, 12, 13, 16, 19, and 20, as of the effective filing date of the instant application, the claims are not supported as originally filed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Halaharivi et al (US 2016/0291884 A1, hereinafter Halaharivi) in view of Niu et al (US 2017/0255575 A1, hereinafter Niu).
Regarding claim 1, Halaharivi discloses an apparatus, comprising: a memory device (See Halaharivi, Fig. 1); and
circuitry coupled to the memory device configured to: receive a read command that includes an indication of a quantity of data to be transferred, and wherein the quantity of data to be transferred is different than a quantity of data transferred by another read command (See Halaharivi,  Fig. 2, disclosing ports P0 and P1 and command generator 230 generating large and small read commands, and [0035] disclosing commands are generated that include “data size associated with the command” and [0036], disclosing small and large reads, where small reads and large reads are distinguished by a threshold size of 64kb);
execute the read command by sending data associated with the read command (See Halahavari, [0040], disclosing a command status table that includes size of read data that is transferred to host system 102, which is a result of an executed read command).
Halaharivi does not disclose, but Niu discloses wherein the read command is sent without regard to timing parameters and sending a data packet that includes a read identification (RID) number (See Niu, [0044], [0056], [0057], disclosing an asynchronous communication protocol supporting read commands and the use of read ID for identifying the relationship between read request and read data from the memory module).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the memory device of Halaharivi with the asynchronous RID reads of Niu as it allows the memory module to provide feedback about its own status and better inform as to when the read data is ready (See Niu [0040]).
Regarding claim 2, Halaharivi in view of Niu disclosed the apparatus of claim 1 as described hereinabove. Niu further discloses wherein the circuitry is configured to execute the read command by sending a read ready signal in response to receiving the read command (See Niu, [0043], [0044] disclosing a Read_Ready signal is an asynchronous signal delivered indicating a data package is ready to be read by the host).
Regarding claim 3, Halaharivi in view of Niu disclosed the apparatus of claim 1 as described hereinabove. Niu further discloses wherein the read ready signal indicates the data associated with the command is ready to send (See Niu, [0043], [0044] disclosing a Read_Ready signal is an asynchronous signal delivered indicating a data package is ready to be read by the host).
Regarding claim 4, Halaharivi in view of Niu disclosed the apparatus of claim 1 as described hereinabove. Niu further discloses wherein the circuitry is configured to execute the read command by sending the data associated with the command and the data packet in response to receiving a send command (See Niu, [0055], disclosing the host sending a SEND command in response to a Read_Ready status and burst read transaction occurs which includes data packages and status packages).
Regarding claim 5, Halaharivi in view of Niu disclosed the apparatus of claim 1 as described hereinabove. Niu further discloses wherein the data packet include write credit information (See Niu, [0045]-[0047], disclosing write credit can be updated using MSG DQ in the read data package).
Regarding claim 6, Halaharivi in view of Niu disclosed the apparatus of claim 1 as described hereinabove. Niu further discloses wherein the data packet includes ECC information (See Niu, [0054] and Table 2, disclosing the contents of a transaction status packet includes ECC information).
Regarding claim 7, Halaharivi in view of Niu disclosed the apparatus of claim 1 as described hereinabove. Halaharivi further discloses wherein the data packet includes block identification information to indicate a number of chunks of data included in the data associated with the command (See Halaharivi, [0035], [0036] disclosing commands are generated that include “data size associated with the command” a small read including a chunk size of 64kb and large read size as more than a single 64kb chunk size).
Regarding claim 8, Halaharivi discloses an apparatus, comprising: a memory device (See Halaharivi, Fig. 1); and
circuitry coupled to the memory device configured to: receive a read command that includes an indication of a quantity of data to be transferred, wherein the quantity of data to be transferred is different than a quantity of data transferred by another read command (See Halaharivi, [0035] disclosing read commands include “data size associated with the command” and [0036], disclosing small and large reads, where small reads and large reads are distinguished by a threshold size of 64kb). 
Halaharivi does not explicitly disclose, but Niu discloses, wherein the read command is sent without regard to timing parameters (See Niu, [0044], [0056], [0057], disclosing an asynchronous communication protocol supporting read commands) and 
send a read ready command to indicate data associated with the read command is ready to send (See Niu, [0043], [0044] disclosing a Read_Ready signal is an asynchronous signal delivered indicating a data package is ready to be read by the host) and sending the data associated with the command and a data packet to the host (See Niu, [0055], disclosing the host sending a SEND command in response to a  
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the memory system of Halaharivi with the asynchronous RID reads of Niu as it allows the memory module to provide feedback about its own status and better inform as to when the read data is ready (See Niu [0040]).
Regarding claim 11, Halaharivi in view of Niu disclosed the apparatus of claim 8 as described hereinabove. Niu further discloses wherein the circuitry is configured to receive a send command to indicate a host is ready to receive the data associated with the read command (See Niu, [0052]).
Regarding claim 14, Halaharivi in view of Niu disclosed the apparatus of claim 8 as described hereinabove. Halaharivi further discloses wherein the data packet includes block identification information to indicate a number of chunks of data included in the data associated with the command (See Halaharivi, [0035], [0036] disclosing commands are generated that include “data size associated with the command” a small read including a chunk size of 64kb and large read size as more than a single 64kb chunk size).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Halaharivi in view of Niu, further in view of Safranek et al (US 2014/0371658 A1, hereinafter Safranek).
Regarding claim 9, Halaharivi in view of Niu disclosed the apparatus of claim 8 as described hereinabove. Neither Halaharivi nor Niu discloses wherein the data packet includes a 10 bit read identification (RID) number.
However, Safranek discloses wherein the data packet includes a 10 bit read identification (RID) number (See Safranek, [0047], disclosing sending a 10 bit transaction id number).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the asynchronous read command memory system of Halaharivi and Niu with the muti-bit ID of Safranek as the greater number of bits allows for a greater number of outstanding commands to be identified improving memory system throughput.
Regarding claim 10, Halaharivi in view Niu further in view of Safranek disclosed the apparatus of claim 9 as described hereinabove. Niu further discloses wherein the read command includes the RID number (See Niu, [0057], disclosing read commands and the use of read ID for identifying the relationship between read request and read data from the memory module). 
Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Halaharivi in view of Niu, further in view of Strongin (US 6559850 B1, hereinafter Strongin).
Regarding claim 12, Halaharivi in view of Niu disclosed the apparatus of claim 8 as described hereinabove. Niu discloses the use of one or more bits in the read data package to indicate write credits available but not explicitly disclose wherein the data packet includes 3 bits of write credit information. However, Strongin discloses wherein the data packet includes 3 bits of write credit information. (See Strongin, Col. 12, lines 4-8, disclosing 3 bits used for the transaction ID).
Halaharivi, Niu, and Strongin are each directed to improved memory access techniques and therefore are analogous art. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the asynchronous read command execution memory system of Halaharivi and Niu with the transaction bits of Strongin as it allows the tracking of at least 8 prior transactions ID/credits and are the maximum that can be established with 3 bits (See Strongin, Col. 12, lines 4-8).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Halaharivi in view of Niu, and further in view of Zhu (US 9183078 B1, hereinafter Zhu).
Regarding claim 13, Halaharivi in view of Niu disclosed the apparatus of claim 8 as described hereinabove. Niu discloses the use of ECC information but neither Halaharivi nor Niu explicitly discloses wherein the data packet includes 48 bits of ECC information.
However, Zhu disclose wherein the data packet includes 48 bits of ECC information (See Zhu, Col. 8, lines 36, disclosing generating 48 bits of ECC information for 64 bit data word).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the memory system of Halaharivi and Niu with the ECC of Zhu as it allows for the memory system to compensate for errors for 64 bit data words (See Zhu, Col. 8, line 32).
Claims 15, 17, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Halaharivi.
Regarding claim 15, Niu discloses a method, comprising: sending a read ready command in response to receive a read command requesting data (See Niu, [0043], [0044] disclosing a Read_Ready signal is an asynchronous signal delivered indicating a data package is ready to be read by the host),
wherein the read command is sent without regard to timing parameters (See Niu, [0044] disclosing an asynchronous communication protocol supporting read commands), and sending the data associated with the read command and a data packet in response to receiving an indication that a host is ready to receive the data associated with the read command (See Niu, 0043], [0044] disclosing a Read_Ready signal is an asynchronous signal delivered indicating a data package is ready to be read by the host and [0055], disclosing the host sending a SEND command in response to a Read_Ready status and a burst read transaction occurs which includes data packages and status packages).
Niu does not disclose, but Halaharivi does disclose wherein the read command includes an indication of a quantity of data to be transferred and wherein the quantity of data to be transferred is different than a quantity of data transferred by another read command (See Halaharivi, [0035] disclosing read commands include “data size associated with the command” and [0036], disclosing small and large reads, where small reads and large reads are distinguished by a threshold size of 64kb, or in other words, different quantities between commands).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the asynchronous RID reads of Niu with the read size identification information of Halaharivi as it allows for improved memory performance for small size data that are issued after read commands for larger size data (See Halaharivi [0004]).
Regarding claim 17, Niu in view of Halaharivi disclosed the method of claim 15 as described hereinabove. Niu further discloses sending the read ready command to indicate a memory device has the data associated with the read command ready to send (See Niu, [0043], [0044] disclosing a Read_Ready signal is an asynchronous signal delivered indicating a data package is ready to be read by the host).
Regarding claim 18, Niu in view of Halaharivi disclosed the method of claim 15 as described hereinabove. Niu further discloses receiving a send command to indicate the host is ready to receive the data associated with the read command (See Niu, [0055], disclosing the host sending a SEND command .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Halaharivi, further in view of Strongin.
Regarding claim 19, Niu in view of Halaharivi disclosed the method of claim 15 as described hereinabove. Niu discloses the use of one or more bits for write credit information but neither Niu nor Halaharivi explicitly discloses, but Bain discloses wherein sending the data packet includes sending 3 bits of write credit information (See Strongin, Col. 12, lines 4-8, disclosing 3 bits used for the transaction ID). 
Niu, Halaharivi, and Strongin are each directed to improved memory access techniques and therefore are analogous art. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the asynchronous read command execution memory system of Niu and Halaharivi with the transaction ID bits of Strongin as it allows the tracking of at least 8 prior transactions ID/credits, which are the maximum that can be established with 3 bits (See Strongin, Col. 12, lines 4-8).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Halaharivi, further in view of Safranek.
Regarding claim 16, Niu in view Halaharivi disclosed the method of claim 15 as described hereinabove. Neither Halaharivi nor Niu discloses wherein the data packet includes a 10 bit read identification (RID) number.
However, Safranek discloses wherein the data packet includes a 10 bit read identification (RID) number (See Safranek, [0047], disclosing sending a 10 bit transaction id number).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the asynchronous read command memory system of Niu and Halaharivi with the muti-bit ID of Safranek as the greater number of bits allows for a greater number of outstanding commands to be identified improving memory system throughput.
Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Halaharivi, further in view of Zhu.
Regarding claim 20, Niu in view of Halaharivi disclosed the method of claim 15 as described hereinabove. Niu discloses the use of ECC information but neither Niu nor Halaharivi discloses wherein sending the data packet includes sending 48 bits of ECC information.
However, Zhu disclose wherein sending the data packet includes 48 bits of ECC information (See Zhu, Col. 8, lines 36, disclosing generating 48 bits of ECC information for 64 bit data word).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the memory system of Niu and Halaharivi with the ECC of Zhu as it allows for the memory system to compensate for errors for 64 bit data words (See Zhu, Col. 8, line 32).
EXAMINER’S NOTE

	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bains et al (US 2019/0129656 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691.  The examiner can normally be reached on Monday-Friday 8-5 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2137                                                                                                                                                                                                        



/E.H.K/Examiner, Art Unit 2137